USCA4 Appeal: 22-1747      Doc: 16         Filed: 08/09/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1747


        In re: STEPHANE J. WANTOU SIANTOU,

                            Petitioner.



                        On Petition for Writ of Mandamus. (8:17-cv-00543-PWG)


        Submitted: July 28, 2022                                          Decided: August 9, 2022


        Before DIAZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Stephane J. Wantou Siantou, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1747         Doc: 16        Filed: 08/09/2022    Pg: 2 of 2




        PER CURIAM:

               Stephane J. Wantou Siantou filed a petition for a writ of mandamus alleging that the

        district court has exhibited bias and abused its discretion in exercising jurisdiction over a

        motion for attorney’s fees. We deny the petition.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up). “A district

        judge’s refusal to disqualify himself can be reviewed in this circuit by way of a petition for

        a writ of mandamus.” In re Beard, 811 F.2d 818, 827 (4th Cir. 1987). And a petitioner

        may challenge an “unlawful exercise of jurisdiction” by way of mandamus. In re Lowe,

        102 F.3d 731, 733 (4th Cir. 1996).

               Having reviewed the record, we conclude that Wantou is not entitled to mandamus

        relief. Therefore, we deny his mandamus petition and his motion for a stay of the district

        court proceedings. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                PETITION DENIED




                                                      2